Name: 2005/833/EC,Euratom: Decision of the European Parliament, of the Council and of the Commission of 4 November 2005 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-11-29; 2006-12-12

 29.11.2005 EN Official Journal of the European Union L 312/49 DECISION OF THE EUROPEAN PARLIAMENT, OF THE COUNCIL AND OF THE COMMISSION of 4 November 2005 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) (2005/833/EC, Euratom) THE EUROPEAN PARLIAMENT, THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Commission Decision 1999/352/EC, ECSC, Euratom of 28 April 1999 establishing the European Anti-Fraud Office (OLAF) (1), and in particular Article 4 thereof, Having regard to Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 (2) and Council Regulation (Euratom) No 1074/1999 of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (3), and in particular Article 11(2) of each of those Regulations. Whereas: (1) Articles 11(2) of Regulations (EC) No 1073/1999 and (Euratom) No 1074/1999 provide that the Supervisory Committee of the European Anti-Fraud Office (OLAF) is to be composed of five independent outside persons who possess the qualifications required for appointment in their respective countries to senior posts relating to the Office's areas of activity. (2) The members of the Supervisory Committee appointed with effect from 1 August 1999 have reached their maximum term of office. New members should therefore be appointed as soon as possible. (3) Articles 11(2) of the said Regulations provide that the members of the Supervisory Committee are to be appointed by common accord of the European Parliament, the Council and the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. The following persons are hereby appointed as members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) as from 30 November 2005:  Mr Peter STRÃ MBERG,  Mr KÃ ¡lmÃ ¡n GYÃ RGYI,  Ms Rosalind WRIGHT,  Mr Luis LÃ PEZ SANZ-ARANGUEZ,  Ms Diemut R. TEATO. 2. Should any of the above persons resign from the Supervisory Committee, die or become permanently incapacitated, they shall immediately be replaced by the first named person on the following list who has not yet been appointed to the Supervisory Committee:  Mr Eugeniusz RUÃ KOWSKI,  Mr Albertus Hendrikus KORTHALS,  Mr Jaroslav FENYK,  Mr Stefano DAMBRUOSO. Article 2 In carrying out their duties, the Members of the Supervisory Committee shall neither seek nor take instructions from any government or any institution, body, office or agency. They shall not deal with a matter in which, directly or indirectly, they have any personal interest such as to impair their independence, and, in particular, family and financial interests. They shall treat the files submitted to them and their deliberations concerning them in strict secrecy. Article 3 Members of the Supervisory Committee shall be reimbursed for expenses they may incur in the course of their duties, and shall receive a daily payment for each day spent on those duties. The amount of that payment and the procedure for reimbursement shall be determined by the Commission. Article 4 The Commission shall inform the above persons of this Decision, and shall immediately inform any person subsequently appointed to the Supervisory Committee pursuant to Article 1(2). This appointment is made pursuant to Articles 11(2) and (3) of Regulations (EC) No 1073/99 and (Euratom) No 1074/1999. It is without prejudice to any future amendments to these provisions which may be adopted by the European Parliament and the Council. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels and Luxembourg, 4 November 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President Ben BRADSHAW For the Commission Siim KALLAS Vice-President (1) OJ L 136, 31.5.1999, p. 20. (2) OJ L 136, 31.5.1999, p. 1. (3) OJ L 136, 31.5.1999, p. 8.